Filed 10/14/20 In re Hafsa L. CA2/2

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
           SECOND APPELLATE DISTRICT
                  DIVISION TWO

In re HAFSA L., et al., Persons                                   B304719
Coming Under the Juvenile Court
Law.                                                              (Los Angeles County
                                                                  Super. Ct. No. 18CCJP03991A-B)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Petitioner,

         v.

FAISAL L.,

         Objector and Appellant;

AIDA L.,

         Respondent.


     APPEAL from an order of the Superior Court of
Los Angeles County. Annabelle G. Cortez, Judge. Affirmed.
     John L. Dodd & Associates and John L. Dodd, under
appointment by the Court of Appeal, for Objector and Appellant.
       Shaylah Padgett-Weibel, under appointment by the Court
of Appeal, for Respondent.
       No appearance for Petitioner.
                 ________________________________
       Faisal L. (father) appeals from an order terminating
jurisdiction over his two children, Hafsa (born Aug. 2015) and
Aida (born Feb. 2018) with a custody order granting Aida M.
(mother) sole legal and physical custody of the children. Father
argues that the juvenile court abused its discretion in awarding
mother sole legal custody. He requests that the portion of the
order awarding mother sole legal custody be modified to an order
of joint legal custody. We find that the evidence supported the
juvenile court’s order, and no abuse of discretion occurred.
Therefore, we affirm the order.
          COMBINED FACTUAL AND PROCEDURAL
                           BACKGROUND
Family background and history of this matter
       Father and mother married approximately six years ago.
They are the parents of Hafsa and Aida. Mother has an older
child, Ivo, from a prior relationship.1
       The family’s first incident involving the children’s welfare
occurred in March 2018, when it was reported that mother
engaged in violent acts with father. The parents received
therapy and counseling and the matter was closed as
inconclusive.
       The incident that instigated this proceeding occurred on
May 1, 2018. Mother called law enforcement claiming that father
hit her as they argued about divorce. The Los Angeles County
____________________________________________________________
1     Ivo is not a subject of this appeal.




                                2
Department of Children and Family Services (DCFS) filed a
petition on behalf of the children on June 25, 2018, alleging that
mother and father had a history of domestic violence and the
children were at substantial risk of harm under Welfare &
Institutions Code section 300, subdivisions (a) and (b).2 On June
26, 2018, the juvenile court took jurisdiction over the children,
but the children remained released to the parents with services
in place.
       On May 7, 2019, DCFS filed a supplemental petition
pursuant to section 387 following allegations of another incident
of violence between the parents. Mother moved into a domestic
violence shelter with the children. Mother later obtained a
restraining order on behalf of herself and the children against
father.
       After the adjudication of the section 387 petition on July
16, 2019, the juvenile court permitted the children to remain in
mother’s custody but detained them from father. Mother was
granted family maintenance services and father was permitted
monitored visitation with family enhancement services. Father
appealed from the jurisdictional and dispositional orders of July
16, 2019. In a prior nonpublished opinion, this court affirmed the
juvenile court’s orders in full.3
Events following the previous appeal
       DCFS tried to provide father with a visitation schedule that
accommodated father’s work schedule. Visits were arranged once

____________________________________________________________
2     All further statutory references are to the Welfare and
Institutions Code unless otherwise specified.

3     In re Hafsa L. (Jan. 29, 2020, B299321) [nonpub. opn.].




                                3
a week at the Wateridge DCFS office, and father was offered
additional visits at the West San Fernando Valley office.
However, father declined the additional visits, insisting that
DCFS was required to bring the children to him and that DCFS
was failing to follow the order for visitation given by the court.
      Father attended four visits in October 2019. In November
2019, father canceled two visits, attended one visit, and one visit
was canceled due to father’s inappropriate behavior. During a
November 2019 visit, father became aggressive and verbally
abusive toward the visitation monitor in the presence of the
children. Security was required to escort father from the
building. December visitation was suspended pending a meeting
with father to discuss his inappropriate behavior. However,
father refused visits with a social worker to review the visitation
concerns. During a conversation, father accused DCFS of
discrimination against him due to his Muslim religion. He called
the staff “good for nothing pieces of shit” and threatened lawsuits
against DCFS. On December 9, 2019, the social worker again
contacted father to attempt to discuss the issue of visitation, but
father responded with profanity and the social worker ended the
call.
      During the review period father largely failed to comply
with his court-ordered services. However, he did provide DCFS
with the contact information for his individual counselor. DCFS
noted several concerns about father’s behavior, including using
abusive language to the visitation monitors during visits,
discussing case matters in front of the children during visits, and
using visitation time to conduct business. Father also violated
the restraining order by attempting to contact mother using Ivo’s
phone.




                                 4
       A last-minute information for the court was filed on
January 14, 2020, reporting that efforts to contact and meet with
father had been unsuccessful. Father was noncompliant with the
services ordered for domestic violence, anger management, and
parenting. However, father’s individual therapist reported that
he began counseling on September 18, 2019, and had participated
in nine sessions. Father had made some progress in
understanding the need to control his behavior.
       DCFS recommended termination of dependency jurisdiction
with joint legal custody to both parents and sole physical custody
of the children to mother. DCFS recommended monitored
visitation for father.
       On January 14, 2020, the juvenile court held a section 364
hearing.4 Father and mother were both present with counsel.
Father submitted three exhibits: (1) a document showing father’s
successful completion of a 52-week domestic violence course in
2015; (2) a document showing father completed 26 sessions of a
26-week parenting program in May 2019; and (3) a document
showing father had enrolled in anger management in August
2019, and had completed 9 out of 26 sessions. Counsel for DCFS

____________________________________________________________
4      Section 364 applies when “an order is made placing a child
under the supervision of the juvenile court pursuant to Section
300 and in which the child is not removed from the physical
custody of his or her parent . . . .” (§ 364, subd. (a).) Pursuant to
section 364, after a hearing, the court “shall determine whether
continued supervision is necessary,” and “shall terminate its
jurisdiction unless the social worker or his or her department
establishes by a preponderance of evidence that the conditions
still exist which would justify initial assumption of jurisdiction
under Section 300, or that those conditions are likely to exist if
supervision is withdrawn.” (§ 364, subd. (c).)




                                  5
objected to admitting father’s exhibits, noting that the domestic
violence course had been completed many years before the
current episode and that there was no verification of the
programs father submitted for parenting and anger management.
The juvenile court admitted the exhibits over DCFS’s objections.
       Mother’s counsel argued that mother should have sole legal
and sole physical custody of the children because the evidence
showed that father had not made any progress or shown any
insight into the reasons behind the dependency. Counsel noted
that father had violated the restraining order in place during the
review period.
       Father testified at the hearing that mother had come to his
house on multiple occasions and spent the night there. Father
stated that mother brought the children over on at least five
occasions over the last six months. The visits occurred in July,
August, and maybe September of 2019. Father’s counsel argued
that joint legal custody and unmonitored visits were appropriate
for father.
       After consideration of the evidence in the record, the
juvenile court made its findings, noting that father was
noncompliant with court-ordered services for domestic violence,
anger management, and parenting.5 The domestic violence
course that father completed, occurred several years before the
petition in this matter was sustained. The court found that
father had made no progress on the issue that led to the
sustaining of the petition.
       The court ordered sole legal and physical custody to
mother, with visits for father a minimum of two times per week
____________________________________________________________
5     The court observed that while father completed parenting
classes, continued participation was recommended.




                                6
to be monitored by a monitor paid for by father and approved by
mother. Visit exchanges were to take place at a police station
through a neutral third party with no direct contact between
mother and father. Father left the courtroom before the court
finished explaining its visitation orders.
      The court provided an attachment to the custody order
captioned “Reasons for no or supervised visitation -- juvenile.”
The attachment indicated that father had not completed or made
substantial progress in court-ordered programs including
domestic violence for offenders, anger management, parenting,
and individual counseling.
      At a January 17, 2020 nonappearance hearing, the juvenile
custody order was received, signed and filed, and jurisdiction was
terminated.
      On January 31, 2020, father filed his notice of appeal.
                            DISCUSSION
I. Legal standards
      When making an initial child custody determination, a trial
court has wide discretion guided by its determination of the best
interest of the child. (In re Marriage of Burgess (1996) 13 Cal.4th
25, 31-32).
      Juvenile court custody orders are reviewed for abuse of
discretion. (Bridget A. v. Superior Court (2007) 148 Cal.App.4th
285, 300.) When a court has made a custody determination in a
dependency proceeding, “‘“a reviewing court will not disturb that
decision unless the trial court has exceeded the limits of legal
discretion by making an arbitrary, capricious, or patently absurd
determination [citations].”’ [Citations.]” (In re Stephanie M.
(1994) 7 Cal.4th 295, 318.)




                                7
II. The juvenile court did not abuse its discretion in
awarding mother sole legal custody
       Father argues that the juvenile court abused its discretion
in failing to follow DCFS’s recommendation that the parents be
granted joint legal custody. He argues that no substantial
evidence supported the court’s decision that joint legal custody
was not in the children’s best interests.6 Father admits to being
uncooperative with DCFS, but asserts that there was no evidence
in the record that he would be uncooperative with mother
concerning decisions about the children.
       The juvenile court considered father’s testimony, the
reports submitted by DCFS, and exhibits, including those
submitted by father, in making its custody determination. This
evidence showed that father was noncompliant with court-
ordered services, and had not addressed the issues that led to the
detention of the children. In addition, father’s behavior during
the review period showed that he was uncooperative and difficult
to work with. He continued to exhibit an inability to control his
anger or comply with court mandates. The juvenile court noted
that father made no progress in dealing with his anger issues and
____________________________________________________________
6      Father argues that joint legal custody is generally in the
children’s best interest unless parental conflict renders that
unworkable. (Citing In re Marriage of McLoren (1988) 202
Cal.App.3d 108, 115-116.) However, father admits that the
presumptions of parental fitness existing in the Family Code may
not apply in a juvenile court proceeding. (In re Chantal S. (1996)
13 Cal.4th 196, 206 [“‘The presumption of parental fitness that
underlies the custody law in the family court just does not apply to
dependency cases’”].) Instead, the juvenile court, “‘which has been
intimately involved in the protection of the child, is best situated
to make custody determinations based on the best interests of the
child without any preferences or presumptions.’” (Ibid.)




                                 8
showed no insight into the reasons behind the dependency
proceeding. The evidence was sufficient to show that father
would not have the ability to work cooperatively with mother in
making decisions regarding the children.
       Father complains that there was no direct evidence that
the parents were unable to make joint decisions concerning the
children. He argues that because of this lack of evidence, the
juvenile court’s decision was an abuse of discretion. However, the
court was required to look at the totality of the circumstances in
determining the best interests of the child. (In re Chantal S.,
supra, 13 Cal.4th at p. 206 [“‘the juvenile court has a special
responsibility to the child as parens patriae and must look at the
totality of the child’s circumstances’”].) The evidence amply
showed aggressive and difficult behavior on the part of father.
This behavior supported the court’s determination that the
children’s best interests were better served if mother could make
decisions without involving father.
       Father points out that he and mother engaged in mutual
contact, with mother spending the night at his house and
bringing the children there several times. Mother did not rebut
this evidence. However, father presents no authority suggesting
that this evidence supported a finding that joint custody was in
the children’s best interests. Even if such evidence did support a
finding of joint custody, we may not reweigh the evidence. (In re
Dakota H. (2005) 132 Cal.App.4th 212, 228 [“The judgment will
be upheld if it is supported by substantial evidence, even though
substantial evidence to the contrary also exists and the trial court
might have reached a different result had it believed other
evidence”].) The record contains ample evidence of father’s




                                 9
inability to behave in a cooperative manner. This evidence
supported the grant of sole legal custody to mother.
       A parent’s failure to make progress in overcoming the
problems leading to the child’s removal is properly considered
when making a decision regarding legal custody. (In re Jennifer
R. (1993) 14 Cal.App.4th 704, 713.) In Jennifer R., the mother
appealed a juvenile court decision awarding father sole legal
custody of their daughter. The Jennifer R. court determined that
the mother’s failure to address the problems leading to the child’s
removal, and her inconsistency and inappropriateness in
visitation, among other things, amply supported the juvenile
court’s determination that the mother’s participation in making
important decisions related to the child was not in the child’s best
interests. (Ibid.) Similarly here, father’s failure to address the
reasons for the dependency proceeding, inappropriate actions
during visits and in dealing with the social workers, and
uncooperative demeanor, support the finding that his
participation in making decisions for the children was not in their
best interests. No abuse of discretion occurred.
                           DISPOSITION
       The order is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.

                              ____________________________, J.
                              CHAVEZ
We concur:

__________________________, P. J.
LUI

__________________________, J.
ASHMANN-GERST




                                 10